Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                     PageID.902      Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 DEZMEN FAQUA,


                                Petitioner,                      Case No. 2:19-cv-10935
                                                                 Hon. Mark A. Goldsmith
 v.

 GREGORY SKIPPER,

                         Respondent.
 ___________________________________/

                            OPINION AND ORDER
      (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS, (2) GRANTING
        PETITIONER’S MOTION TO AMEND PETITION, AND (3) DENYING A
                      CERTIFICATE OF APPEALABILITY

        Dezmen Faqua, (“Petitioner”), a Michigan prisoner, filed this action under 28 U.S.C.

 § 2254. Petitioner was convicted after a bench trial in the Wayne Circuit Court of second-degree

 murder, Mich. Comp. Laws § 750.317, assault with intent to do great bodily harm, Mich. Comp.

 Laws § 750.84, carjacking, Mich. Comp. Laws § 750.529a, armed robbery, Mich. Comp. Laws

 § 750.529, felon in possession of a firearm, Mich. Comp. Laws § 750.224f, and possession of a

 firearm during commission of a felony. Mich. Comp. Laws § 750.227b. Petitioner was sentenced

 to a number of concurrent prison terms, the longest of which is a 25-to-50-year term for his murder

 conviction. Petitioner must also serve a consecutive 2-year term for the felony-firearm conviction.

        The petition raises one claim: Petitioner was denied the effective assistance of trial counsel

 when his attorney failed to consult expert witnesses about challenging the reliability of

 identification testimony presented at trial. Petitioner also filed a “petition to amend petition for

 writ of habeas corpus,” seeking to add an issue challenging the jurisdiction of the state court to try

 him. The motion to amend the petition is granted, and the challenge to the jurisdiction is discussed
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                     PageID.903      Page 2 of 12



 below. However, the petition is denied because the two claims are without merit. The Court also

 denies Petitioner a certificate of appealability.

                                         I. BACKGROUND

         This Court recites verbatim the relevant facts relied upon by the Michigan Court of

 Appeals, which are presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1). See

 Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

         Defendant’s convictions arise from a fatal shooting at a Wendy’s restaurant in
         Detroit. Reed and his two sons, nine-year-old CJ and eight-year-old CS, were in
         the drive-thru lane waiting for food when they were approached on foot by two
         gunmen, who demanded Reed's possessions. Reed was ultimately shot and killed,
         and CJ was shot in the thumb as he tried to protect his father. After the shooting,
         the two men drove Reed’s car, with the children inside, to a dark neighborhood,
         where they stole Reed’s money, Rolex watch, and glasses. Both children
         subsequently identified defendant as the man who stood on the passenger’s side of
         their car during the shooting. Defendant was also identified by a jewelry store
         employee as an individual who attempted to sell him a Rolex watch the day after
         the crime. At trial the employee identified a photograph of a watch as similar to
         the one defendant attempted to sell him. Reed’s fiancé [sic] testified that the
         photograph depicted Reed’s watch.

 People v. Faqua, No. 331478, 2017 WL 3197693, at *1 (Mich. Ct. App. Jul. 27, 2017).

         Following his conviction and sentencing, Petitioner filed a brief on appeal in the Michigan

 Court of Appeals that raised one claim:

         No physical evidence linked Mr. Faqua to the crimes of which he was convicted.
         Circumstances surrounding the child eyewitnesses’ testimony indicate a likelihood
         of tainted and unreliable identification. Trial counsel was ineffective for failing to
         obtain an expert witness who would have aided the trier of fact in evaluating the
         reliability of that testimony.

 Brief for Appellant, People v. Faqua, No. 331478, at PageID.685 (Dkt. 9-14). The Michigan Court

 of Appeals affirmed Petitioner’s conviction in an unpublished opinion. Faqua, 2017 WL 3197693

 at *1. Petitioner then filed an application for leave to appeal in the Michigan Supreme Court,

 asserting the same claim. The Michigan Supreme Court denied the application because it was “not




                                                     2
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                       PageID.904        Page 3 of 12



 persuaded that the questions presented should be reviewed.” People v. Faqua, 908 N.W.2d 547

 (Mich. 2018).

                                   II. STANDARD OF REVIEW

        28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional claims raised by

 a state prisoner in a habeas action if the claims were adjudicated on the merits by the state courts.

 Relief is barred under this section unless the state court adjudication was “contrary to” or resulted

 in an “unreasonable application of” clearly established Supreme Court law.

        “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a rule that

 contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a set of facts

 that are materially indistinguishable from a decision of [the Supreme] Court and nevertheless

 arrives at a result different from [that] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)

 (quoting Williams v. Taylor, 529 U.S. 362, 405-406 (2000)).

        “[T]he ‘unreasonable application’ prong of [the statute] permits a federal habeas court to

 ‘grant the writ if the state court identifies the correct governing legal principle from [the Supreme]

 Court but unreasonably applies that principle to the facts’ of petitioner’s case.” Wiggins v. Smith,

 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413).

        “A state court’s determination that a claim lacks merit precludes federal habeas relief so

 long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

 Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

 664 (2004)). “Section 2254(d) reflects the view that habeas corpus is a guard against extreme

 malfunctions in the state criminal justice systems, not a substitute for ordinary error correction

 through appeal. . . . As a condition for obtaining habeas corpus from a federal court, a state prisoner

 must show that the state court’s ruling on the claim being presented in federal court was so lacking




                                                    3
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                     PageID.905      Page 4 of 12



 in justification that there was an error well understood and comprehended in existing law beyond

 any possibility for fairminded disagreement.” Harrington, 562 U.S. at 102-103 (internal quotation

 marks omitted).

                                           III. ANALYSIS

        Petitioner seeks habeas relief based on ineffective assistance of counsel and a challenge

 to the state court’s jurisdiction. Neither argument is persuasive.

        A. Ineffective Assistance of Counsel

        Petitioner claims that his counsel was ineffective for failing to consult with and retain

 expert witnesses to challenge the reliability of the two child witnesses’ identification testimony.

 Petitioner supported this claim in the Michigan Court of Appeals with the affidavits of two experts

 who state that they would have testified to problems with the identification testimony. The

 affidavits were filed in support of Petitioner’s motion to remand the case to the trial court, so that

 an evidentiary hearing could be held on the claim. The Michigan Court of Appeals denied the

 motion to remand. People v. Faqua, No. 331478, at PageID.494 (Mich. Ct. App. Dec. 21, 2016)

 (Dkt. 9-14).

        The first affidavit was executed by Colleen M. Seifert, a cognitive psychologist and

 professor at the University of Michigan. Seifert stated that she reviewed the preliminary exam

 transcript, the trial transcripts, and the Kids Talk interviews, and she concluded that the children’s

 identifications included factors that had been shown in scientific studies to impair eyewitness

 accuracy. Seifert explained that the accuracy of the identifications was adversely impacted by the

 viewing conditions, the children’s age, the rapid decrease in memory over time, post-event

 circumstances that might have altered the children’s memories, and flaws in the photographic

 identification procedure.




                                                   4
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                     PageID.906       Page 5 of 12



        The second affidavit was executed by David W. Thompson, a forensic psychologist with

 experience in the review of child forensic interviews. Thompson stated that he was willing to

 testify in general about factors that might increase or decrease the reliability of eyewitness

 identification. Thompson stated that there were several factors present in Petitioner’s case that

 decreased the reliability of the identifications, including: inappropriate Kids Talk forensic

 interview techniques, inconsistent statements by the children, admissions by the children that some

 of their prior statements were not truthful, and exposure to post-event information and influences.

        In its decision affirming Petitioner’s convictions, the Michigan Court of Appeals

 considered the affidavits of the experts as part of the record, but it nevertheless denied relief after

 reciting the established Supreme Court standard on the grounds that defense counsel otherwise

 effectively challenged the identification testimony and because Petitioner failed to demonstrate

 prejudice, as follows:

               In this case, defendant cannot overcome the presumption that defense
        counsel engaged in reasonable trial strategy by attempting to attack and undermine
        the credibility and reliability of the witness testimony through cross-examination
        and argument at trial. Defendant has submitted two affidavits from psychologists
        on appeal in support of his claim, one from a clinical and forensic psychologist,
        David W. Thompson, PhD, and the other from a cognitive psychologist, Colleen
        M. Seifert, PhD. We have reviewed the affidavits as well as the lower court record
        and conclude that defendant has failed to establish that the proposed testimony of
        Dr. Thompson and Dr. Seifert would have made a difference in the outcome of the
        trial.

                Defense counsel’s strategy at trial was to challenge the reliability of the
        children’s identifications of defendant as the gunman on the passenger side of
        Reed’s car during the shooting. The record reveals that defense counsel extensively
        and effectively cross-examined the child eyewitnesses, and argued that their
        identifications of defendant were not credible. Although Dr. Seifert avers that she
        would have testified about the effects of short exposure time and vantage points on
        identification, the children's opportunity to view defendant before, during, and after
        the shooting, when defendant rode in Reed’s car with the children, and when
        defendant stole Reed's possessions, was clear from the record. Moreover, defense
        counsel repeatedly cross-examined the children on their vantage points.




                                                   5
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                  PageID.907      Page 6 of 12



               Dr. Seifert also avers that she would have testified about the children's
       likelihood of rejecting lineups that did not contain the suspect, but the record
       demonstrated that neither child waivered about the identification of defendant.
       Rather, both children separately and immediately recognized him among the six
       photographs presented by the officer in charge. Dr. Seifert offered statistics about
       the dissipation of memory over time, but defense counsel also repeatedly elicited
       evidence and argued that details of the children’s accounts changed over time. In
       its factual findings, the trial court acknowledged the differences and its
       understanding that memories fade.

              Dr. Seifert and Dr. Thompson both address the effect of post-event
      information on memory in their affidavits. But, again, defense counsel repeatedly
      questioned the children about these influences and argued that they were coached
      by family and their testimony was tainted. The trial court rejected any claim that
      the children were coached, explaining that discussions with family in this
      circumstance, when children saw their father murdered, were reasonable. Dr.
      Seifert explains that a witness is more likely to recall observations of actions than
      other specific details. However, defense counsel elicited testimony that the boys
      forgot specific details, and he specifically focused on the biggest discrepancy in
      their memories of defendant's actions—that they initially stated in police interviews
      that defendant did not shoot and later testified at trial that he did.

              Although Dr. Seifert recommends police practices to avoid suggestion
      during lineups, defendant does not argue that the police procedure used for the
      children to identify defendant’s picture was somehow suggestive. Moreover,
      defense counsel questioned witnesses about the risk that the children's
      identifications at the police station were influenced by discussions about the
      shooting in the car on the way to the station and whether the boys were shown
      photographs of the perpetrators on Instagram at home before the lineup. Finally,
      Dr. Thompson avers that the exposure to repeated and suggestive interview
      techniques decreased the reliability of the identifications. Defense counsel
      similarly argued that the identifications were tainted and the trial court
      acknowledged that the police interviews of the children were poorly administered,
      but the trial court nevertheless ruled that even though memories fade, and witnesses
      see and remember events differently, the witnesses are not necessarily untruthful.

               This Court does not substitute its judgment for that of defense counsel
       regarding matters of trial strategy, nor will it assess counsel’s competence with the
       benefit of hindsight. People v. Payne, 285 Mich. App. 181, 190 (2009). While
       defense counsel could have chosen to present the proffered expert testimony
       explaining the unreliability of eyewitness identification to buttress the
       misidentification defense, defense counsel’s choice to pursue the defense through
       cross-examination and argument did not fall below an objective standard of
       reasonableness.




                                                6
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                    PageID.908      Page 7 of 12



                Moreover, as the trial court observed, other evidence corroborated CJ’s and
        CS’s testimony and identification of defendant. Both children testified consistently
        that the perpetrators stole Reed’s Rolex watch. An employee at a jeweler testified
        that defendant attempted to sell him a Rolex watch the very next day. At trial, the
        employee identified Reed’s watch as the same or similar to the watch that defendant
        tried to sell him. In addition, CJ and CS testified at trial that both perpetrators
        carried and fired guns at Reed’s car in the Wendy’s drive-thru. Defense counsel
        attempted to impeach the boys’ testimony by citing earlier statements that
        defendant did not fire a gun. But the evidence technician recovered shell casings
        from two different caliber firearms and a bullet hole was observed in the
        passenger’s side door, which permitted the trier of fact to infer that the boys’ trial
        testimony was accurate. Defendant cannot establish that he was denied a
        substantial defense or that, but for defense counsel’s failure to offer expert
        testimony regarding the reliability of eyewitness identification, it is reasonably
        probable that the outcome of trial would have been different.

 Faqua, 2017 WL 3197693 at *2-3.

        Under clearly established Supreme Court law, “[t]o establish ineffective assistance of

 counsel, a [petitioner] must show both deficient performance by counsel and prejudice.” Premo v.

 Moore, 562 U.S. 115, 121 (2011) (internal citation omitted). “To establish deficient performance”

 a petitioner “must show that counsel’s representation fell below an objective standard of

 reasonableness.   A court considering a claim of ineffective assistance must apply a strong

 presumption that counsel’s representation was within the wide range of reasonable professional

 assistance.” Harrington, 562 U.S. at 104 (internal quotations and citations omitted). A petitioner

 must show that counsel’s errors were “so serious that counsel was not functioning as the ‘counsel’

 guaranteed by the Sixth Amendment.” Id. (internal quotations and citation omitted). “With respect

 to prejudice, a challenger must demonstrate a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different. A reasonable

 probability is a probability sufficient to undermine confidence in the outcome.” Id.

        When reviewing a state court’s denial of an ineffective assistance of counsel claim under

 this standard, federal habeas courts undertake a “doubly deferential” standard of review. Woods




                                                  7
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                   PageID.909       Page 8 of 12



 v. Donald, 575 U.S. 312, 316 (2015). The underlying standard is itself “highly deferential” to

 counsel’s performance. Strickland v. Washington, 466 U.S. 668, 689 (1984). On habeas review

 under 28 U.S.C. § 2554(d), “review must be ‘doubly deferential’ in order to afford ‘both the state

 court and the defense attorney the benefit of the doubt.’” Woods, 575 U.S. at 316-317 (quoting

 Burt v. Titlow, 571 U.S. 12, 15 (2013). “The question [on habeas review] is whether there is any

 reasonable argument that counsel satisfied Strickland’s deferential standard.” Harrington, 562 U.S.

 at 105.

           The state court found that counsel’s strategy of attacking the children’s identification

 testimony through cross-examination and argument rather than through expert testimony satisfied

 Strickland’s objective standard of reasonableness. This decision was reasonable. The standard

 does not ask whether counsel employed the best strategy or failed to pursue an avenue of defense

 that was superior; the standard asks whether the defense strategy actually employed fell within the

 wide range of “reasonable professional assistance.” Harrington, 562 U.S. at 104. Here, defense

 counsel attacked the eyewitness identification in the manner most commonly seen in state criminal

 trials. He vigorously cross-examined the witnesses, and by doing so, suggested to the trier of fact

 (here the trial judge) that the circumstances of the identification created a reasonable doubt as to

 the veracity of the witnesses. Calling expert witnesses might have added to this line of defense,

 but simply put, “no precedent establishes that defense counsel must call an expert witness about

 the problems with eyewitness testimony in identification cases or risk falling below the minimum

 requirements of the Sixth Amendment.” Perkins v. McKee, 411 F. App’x 822, 833 (6th Cir. 2011);

 see also Dorch v. Smith, 105 F. App’x 650, 653 (6th Cir. 2004) (upholding as reasonable the

 Michigan Court of Appeals’ conclusion that defense counsel’s failure to call an expert witness on

 eyewitness identification counsel did not satisfy Strickland, because counsel “presented several




                                                  8
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                      PageID.910       Page 9 of 12



 witnesses who testified as to [the habeas petitioner’s] whereabouts on the weekend of the incident”

 and cross-examined the eyewitness regarding inconsistencies in his identification of the

 petitioner).

         In Harrington, the Supreme Court upheld a state court determination that defense counsel

 was not ineffective for failing to consult a blood evidence expert witness to challenge the

 prosecutor’s theory regarding a pool of blood found at the crime scene because counsel reasonably

 chose to pursue a different line of defense. The Court stated the following:

         Criminal cases will arise where the only reasonable and available defense strategy
         requires consultation with experts or introduction of expert evidence, whether
         pretrial, at trial, or both. There are, however, ‘countless ways to provide effective
         assistance in any given case. Even the best criminal defense attorneys would not
         defend a particular client in the same way.’ Strickland., at 689. Rare are the
         situations in which the ‘wide latitude counsel must have in making tactical
         decisions’ will be limited to any one technique or approach. Ibid. It can be assumed
         that in some cases counsel would be deemed ineffective for failing to consult or
         rely on experts, but even that formulation is sufficiently general that state courts
         would have wide latitude in applying it.

 Harrington, 562 U.S. at 106.

         So too here, even if it would have been a superior strategy to challenge the victims’

 identification by combining cross-examination with expert testimony, it does not follow that

 relying on cross-examination and argument alone fell outside the wide latitude granted counsel by

 the Strickland standard. The fact that counsel cross-examined the victims on many of the subjects

 raised in the experts’ affidavits allowed the state appellate court to find, reasonably, that Petitioner

 failed to meet its burden under Strickland to show deficient performance. Petitioner’s claim is not

 unique in that regard. See, e.g., Martin v. Horton, No. 18-2004, 2018 U.S. App. LEXIS 37002, at

 *9 (6th Cir. Dec. 14, 2018) (“Martin does not question trial counsel’s effectiveness in challenging

 the identification aside from his failure to present an eyewitness identification expert. Reasonable

 jurists could not debate the district court’s conclusions that trial counsel’s failure to produce an



                                                    9
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                    PageID.911       Page 10 of 12



 expert witness on eyewitness identification was not deficient because trial counsel thoroughly

 challenged the identification evidence through other means . . . .); Greene v. Lafler, 447 F. Supp.

 2d 780, 794-795 (E.D. Mich. 2006) (holding that a habeas petitioner was not denied effective

 assistance of counsel due to trial counsel’s failure to seek the assistance of expert witness on

 identification, where counsel otherwise elicited testimony to discredit the victim’s identification

 testimony).

        The Michigan Court of Appeals also found that Petitioner failed to demonstrate Strickland

 prejudice because the two children who identified Petitioner were thoroughly subjected to cross-

 examination, and perhaps more importantly, because Petitioner attempted to sell a Rolex watch

 similar to the one taken from the victim soon after the crime. The watch evidence in particular

 was a rather damning piece of circumstantial evidence indicating that the children got it right when

 they identified Petitioner as one of the two men who perpetrated the crime. This corroborating

 evidence allowed the Michigan Court of Appeals to conclude, reasonably, that expert witnesses

 would not, with reasonable probability, have led to a more favorable verdict for Petitioner. See,

 e.g., Mullins v. Parish, 2018 WL 2120600, at *2 (6th Cir. May 8, 2018) (finding that state trial

 court reasonably rejected claim that counsel was ineffective for failing to hire identification expert

 where Petitioner was identified by several eyewitnesses and there was other evidence establishing

 his identity as perpetrator of crime); Jackson v. Perry, No. 11-2078, 2012 U.S. App. LEXIS 27284,

 at *9 (6th Cir. June 15, 2012) (holding that a habeas petitioner was not prejudiced by his counsel’s

 failure to obtain an expert to testify about tainted identification given counsel’s thorough cross-

 examination of identifying witness).




                                                  10
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                      PageID.912      Page 11 of 12



         Accordingly, Petitioner has failed to demonstrate that the state court adjudication of his

 ineffective assistance of counsel claim resulted from an unreasonable application of the Strickland

 standard.

         B. Jurisdiction of Trial Court

         Petitioner asserts in his motion to amend his petition that the trial court lacked jurisdiction

 to try him because the state court docket sheet indicates that the arrest warrant was signed and

 issued two days after the date of his arraignment.         He argues that state law prohibited his

 arraignment prior to his arrest, and that without a valid arraignment, the state court lacked

 jurisdiction to try him.

         Under Michigan law, “a failure to arraign is a defect that is ‘merely technical, affecting no

 substantial right whatever.’” People v. Lee, No. 334920, 2018 WL 442854, at *13 (Mich. Ct. App.

 Jan. 16, 2018) (citing People v. Weeks, 130 N.W. 697, 698 (Mich. 1911)). In any event, challenges

 to the propriety of initial proceedings in the state courts are not cognizable in federal habeas corpus,

 because they do not undermine the validity of a conviction. See Gerstein v. Pugh, 420 U.S. 103,

 119 (1975); Roe v. Baker, 316 F.3d 557, 570 (6th Cir. 2002); Mira v. Marshall, 806 F.2d 636, 639

 (6th Cir. 1986). The claim added by Petitioner in his motion to amend is also without merit.

         As neither of his claims merit relief, the petition is denied.

                            IV. CERTIFICATE OF APPEALABILITY

         Before Petitioner may appeal this decision, the Court must determine whether to issue a

 certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate of

 appealability may issue “only if the applicant has made a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy § 2253(c)(2), Petitioner must show “that

 reasonable jurists could debate whether (or, for that matter, agree that) the petition should have




                                                   11
Case 2:19-cv-10935-MAG-MKM ECF No. 10 filed 08/06/20                     PageID.913        Page 12 of 12



 been resolved in a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation and

 internal quotation marks omitted). The Court finds that reasonable jurists would not debate the

 resolution of Petitioner’s claims. The Court will therefore deny a certificate of appealability.

                                          V. CONCLUSION

         Accordingly, the Court (i) denies with prejudice the petition for a writ of habeas corpus,

 (ii) grants petitioner’s motion to amend his petition, and (iii) denies a certificate of appealability.

         SO ORDERED.

 Dated: August 6, 2020                                   s/Mark A. Goldsmith
        Detroit, Michigan                                MARK A. GOLDSMITH
                                                         United States District Judge


                                   CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on August 6, 2020.

                                                         s/Karri Sandusky
                                                         Case Manager




                                                   12
